Case 1:20-cv-01210-JPH-TAB Document 16 Filed 01/28/21 Page 1 of 6 PageID #: 127




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JASON KEEL,                                           )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 1:20-cv-01210-JPH-TAB
                                                       )
 WARDEN,                                               )
                                                       )
                               Respondent.             )

             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        Jason Keel's petition for a writ of habeas corpus challenges his conviction in prison

 disciplinary case BTC 19-10-0177. For the reasons explained in this Entry, Mr. Keel's petition is

 denied.

        A. Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).




                                                  1
Case 1:20-cv-01210-JPH-TAB Document 16 Filed 01/28/21 Page 2 of 6 PageID #: 128




        B. Disciplinary Proceeding

        On October 20, 2019, RN J. Fletcher wrote a Report of Conduct charging Mr. Keel with a

 violation of the Indiana Department of Correction ("IDOC") Adult Disciplinary Code B-213,

 threatening:

        Offender reported to Medical during a.m. med line inquiring about HS snack.
        Tonya, RN provided education on diets. After offender left Medical doorway,
        offender was heard stating 'shoot up Wexford employees and doctors.' MPB Officer
        notified of offender's comment immediately.

 Dkt. 9-1.

        RN Tonya Abner wrote an email prior to the issuance of the conduct report that described

 the incident:

        Offender Keel came to medical to get his prescribed medication at 05am. He had a
        cup of coffee in his hand when I handed him his cup of medication. He was asking
        why he doesn't receive a HS snack and I explained that he was not insulin dependent
        and therefore is not prescribed one by the doctor., He then said "I know it's not your
        fault. But, I would like to get a gun and shoot up Wexford staff and the doctor". He
        continued to walk down the hall to leave. RN Fletcher called the MPB desk to report
        this incident[.]

 Dkt. 9-2.

        Mr. Keel was notified of the charge on October 24, 2019, when he received the Notice of

 Disciplinary Hearing Screening Report. Dkt. 9-3. He pled guilty, did not wish to have a lay

 advocate, did not want to call any witnesses, and did not request any physical evidence. Id. Mr.

 Keel waived 24-hour notice of the disciplinary hearing, and it was held on the same day. Id.; dkt.

 9-4.

        The Report of Disciplinary Hearing indicated that Mr. Keel admitted to the charge. Dkt. 9-

 4. The disciplinary hearing officer ("DHO") checked on the form that he had reviewed the staff

 reports and considered Mr. Keel's statement—the admission—and found Mr. Keel guilty. Id. Mr.




                                                  2
Case 1:20-cv-01210-JPH-TAB Document 16 Filed 01/28/21 Page 3 of 6 PageID #: 129




 Keel's sanctions included a deprivation of 90-days' earned credit time and a credit class demotion.

 Id.

         Mr. Keel appealed to the Facility Head and the IDOC Final Reviewing Authority, but

 neither appeal was successful. Dkts. 9-5; 9-6. He then filed a petition for a writ of habeas corpus

 pursuant to 28 U.S.C. § 2254. Dkt. 2.

         C. Analysis

         Mr. Keel raises the following grounds in his petition: (1) he received excessive sanctions

 rather than receiving progressive discipline; (2) he admitted his guilt because he and the screening

 officer agreed to a deprivation of only 45-days' earned credit time; and (3) his guilty plea was made

 under false pretenses. Id. at 2-3.

                 1. Failure to Exhaust Grounds 2 and 3

         The respondent argues that Mr. Keel has only exhausted his administrative appeals as to

 his first claim regarding excessive sanctions and progressive discipline. Dkt. 9 at 1-2. The

 respondent contends that Mr. Keel's grounds that he had an agreement to a lesser sanction that was

 not honored and that he was misled into pleading guilty were not raised in his lower level appeals.

 Id. at 2.

         The Court has reviewed Mr. Keel's first level appeal 1 and finds that he did not raise grounds

 (2) and (3). Mr. Keel's petition indicates that he did raise the issue of the agreement he made with

 the screening officer in his appeal. Dkt. 2. However, Mr. Keel makes no reference to any agreement

 being made regarding a lesser sanction nor does he raise any issues regarding the screening officer



 1 Mr. Keel's appeal to the Facility Head stated: "The san[c]tion imposed on this were exstream. It is to be
 in place a chain of disciplinary action imposed. I have only lost time for a write up 2 years ago. I had not
 had a write up in almost 5 months. And on the write up. The individual that did the write up. Stated. I told
 them I was not speaking to them. At no time have I had any of the sanctions suspended. And I cooperated
 with screening." Dkt. 9-5.
                                                      3
Case 1:20-cv-01210-JPH-TAB Document 16 Filed 01/28/21 Page 4 of 6 PageID #: 130




 in his appeal to the Facility Head. Dkt. 9-5. Likewise, Mr. Keel makes no mention of his guilty

 plea being made under any false pretenses. Id. Particularly telling is his own statement in his

 petition as to why he did not previously raise the issue of his guilty plea being under false pretenses

 being that he "did not think of it." Dkt 2. at 3. In his reply, 2 Mr. Keel adds that he pled guilty based

 on a mutual understanding that he would lose only 45 days of earned credit time. Dkt. 13. He

 claims that he did not know he could bring these second and third grounds in his lower appeals.

 Id. at 14-15.

         Only the issues raised in a timely appeal to the Facility Head and then to the Final

 Reviewing Authority may be raised in a subsequent petition for writ of habeas corpus unless a

 showing of "cause and prejudice or a miscarriage of justice (meaning conviction of an innocent

 person)" has been made. See 28 U.S.C. § 2254(b)(1)(A); Washington v. Boughton, 884 F.3d 692,

 698 (7th Cir. 2018); Eads v. Hanks, 280 F.3d 728, 729 (7th Cir. 2002); Moffat v. Broyles, 288 F.3d

 978, 981 (7th Cir. 2002). Mr. Keel has not shown cause and prejudice to meet this high hurdle that

 his resulting conviction violates due process. His unexhausted arguments do not support a finding

 of innocence, but rather illustrate that he intended to plead guilty—just to a lesser sanction.

 Accordingly, habeas relief on grounds (2) and (3) is denied.

                  2. Excessive Sanctions

         Mr. Keel claims he received excessive sanctions. However, this allegation involves the

 prison's compliance with IDOC policies, which do not provide support for habeas corpus relief.

 Prison policies are "primarily designed to guide correctional officials in the administration of a


 2The Court notes that Mr. Keel raises new arguments in his reply including that he did not receive a proper
 written statement stating a sufficient reason (other than his admission) for his guilty conviction, that he was
 not treated the same as other inmates under the Equal Protection Clause, and that he gave up the ability to
 present issues when he pled guilty. Dkt. 13. The Court need not consider these arguments. "[W]e have
 repeatedly recognized that district courts are entitled to treat an argument raised for the first time in a reply
 brief as waived." O'Neal v. Reilly, 961 F.3d 973, 974 (7th Cir. 2020).
                                                        4
Case 1:20-cv-01210-JPH-TAB Document 16 Filed 01/28/21 Page 5 of 6 PageID #: 131




 prison" and not "to confer rights on inmates." Sandin v. Conner, 515 U.S. 472, 481-82 (1995).

 Therefore, claims based on prison policy are not cognizable and do not form a basis for habeas

 relief. See Keller v. Donahue, 271 F. App'x 531, 532 (7th Cir. 2008) (rejecting challenges to a

 prison disciplinary proceeding because, "[i]nstead of addressing any potential constitutional

 defect, all of [the petitioner's] arguments relate to alleged departures from procedures outlined in

 the prison handbook that have no bearing on his right to due process"); Rivera v. Davis, 50 F.

 App'x 779, 780 (7th Cir. 2002) ("A prison's noncompliance with its internal regulations has no

 constitutional import—and nothing less warrants habeas corpus review."); see also Estelle v.

 McGuire, 502 U.S. 62, 68 at n.2 (1991) ("[S]tate-law violations provide no basis for federal habeas

 relief.").

         Accordingly, Mr. Keel is not entitled to habeas relief on this ground.

         D. Conclusion

         "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Keel to the relief he seeks.

 Accordingly, Mr. Keel's petition for a writ of habeas corpus must be denied and the action

 dismissed. Mr. Keel's pending motion to expedite ruling, dkt. [15], is denied as moot.

         Judgment consistent with this Entry shall now issue.

 SO ORDERED.

Date: 1/28/2021




                                                  5
Case 1:20-cv-01210-JPH-TAB Document 16 Filed 01/28/21 Page 6 of 6 PageID #: 132




 Distribution:

 JASON KEEL
 962345
 WESTVILLE - CF
 WESTVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 David A. Arthur
 INDIANA ATTORNEY GENERAL
 David.Arthur@atg.in.gov




                                               6
